Exhibit 10.1




 




[exhibit10001.jpg] [exhibit10001.jpg]

PRESS RELEASE




SOURCE:  Penge Corp




FOR IMMEDIATE RELEASE: October 5, 2007




HEADLINE:  PENGE CORP NOTICE TO SHAREHOLDERS




MIDLAND, TEXAS, October 5, 2007 – Penge Corp (PNGC) announced the following
today:  




Penge Corp has not currently been successful in raising the necessary capital to
fund its operations and refinance its short-term debt and so it has taken the
following steps to decrease negative cash flow:




Last week, Penge Corp closed its Texas Landscape Center retail nursery in
Odessa, Texas. The grounds will be used as a short-term temporary growing
facility. Also last week, Penge Corp gave back its 17 acre Montgomery, TX farm
to Preston and Shirley Franks, DBA Sampres Tree Farm. These two steps will save
the company over $15,000 a month in cash flow.




Penge Corp, as noted in our SEC filings over the past 2 ½ years, has a
substantial amount of debt that the company has been attempting to refinance or
restructure. While we have been successful in converting, refinancing, and
restructuring almost 40% of our debt since January 1, 2007, the company is
currently being served various demand letters for the repayment of hundreds of
thousands of dollars in debt owed.




Last week, Penge Corp received 10 day demand letters from different creditors
totaling over $500,000 in debt. Penge Corp will continue trying to work with
these creditors to find an acceptable refinance/extension solution but should
these creditors choose not to work with us on a refinance plan and sue us and
receive a judgment against the company then this will impact our ability to
continue as a going concern.




We also do not have the resources available to continue the expensive and time
consuming task of remaining a fully reporting public company, so we will soon be
moving our company public stock trading to the pink sheets.




Additional company information and archived press releases are now available on
the newly redesigned www.pengecorp.com corporate website.













About Penge Corp




Penge Corp, a Delaware corporation, is a public corporation in the nursery
business. Penge’s current holdings include two Texas Landscape Center retail
nurseries in Midland and Odessa, Texas, and three wholesale growing facilities
in Tucson, Arizona, Houston, Texas and Midland, Texas. Penge Corp maintains its
principal offices in Midland, Texas.    




Forward-looking Statements.  This Press Release does not constitute an offer of
any securities for sale.  This press release contains forward-looking statements
within the meaning of Section 27A of the Securities Act of 1933 and Section 21E
of the Securities Exchange Act of 1934.  While these statements are made to
convey the company’s progress, business opportunities and growth prospects,
readers are cautioned that such forward looking statements represent
management’s opinion.  Actual company results may differ materially from those
described.  The company’s operations and business prospects are always subject
to risk and uncertainties.  A more extensive listing of risks and factors that
may affect the business prospects of the company and cause actual results to
differ materially from those described in the forward-looking statements can be
found in the reports and other documents filed by the company with the
Securities and Exchange Commission.













FOR MORE INFORMATION CONTACT:




Penge Corp (432) 683-8800

www.pengecorp.com



